Citation Nr: 0608385	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria, to include 
recurrent episodes or residuals of malaria.


REPRESENTATION

Appellant represented by:	Marilou B. Ancheta-Mejica


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for malaria.  In February 2003 the veteran had filed an 
Application for Compensation, seeking benefits for an alleged 
contraction of malaria.  The May 2003 RO decision denied 
service connection, and thereafter, in January 2004, the 
veteran filed a timely Notice of Disagreement (NOD) with the 
decision.    

In September 2004 the veteran timely filed a substantive 
appeal with the Board.  No hearing was held on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his recurrent episodes 
of malaria began during active service.  The relevant 
evidence is summarized below. 

The veteran served on active duty during World War II for 
approximately 4 years, from November 1942 to February 1946.  
While in service, the veteran participated in military 
activities as a machine gunner and military guerrilla.  
Because the veteran served in combat during wartime, as 
disclosed in his certified Affidavits for Philippine Army 
Personnel, the provisions of 38 U.S.C.A. § 1154(b) relating 
to injuries sustained in combat apply.  

In his July 1945 Affidavit for Philippine Army Personnel, the 
veteran did not indicate that he had incurred any wounds or 
illnesses during his service.  Similarly, in his July 1945 
Personnel Record, the veteran indicated that he was "sound 
and well," and the physical examination record accompanying 
the Personnel Record revealed no abnormalities.  The veteran 
likewise listed no wounds or illnesses in his February 1946 
Affidavit for Philippine Army Personnel.  The service record 
contains no other medical or other reports, or any diagnosis 
of malaria or symptoms thereof.  

After his honorable discharge in 1946, the veteran pursued 
civilian work as a farmer and carpenter, which he has 
continued in the six decades since separation.

The post-service record includes a March 2003 correspondence 
from the veteran's attending physician indicating that the 
veteran received treatment for various maladies in previous 
years, including pulmonary tuberculosis (PTB) in February 
1996 and January 2002; acute gastroenteritis in August 1999; 
and an upper respiratory tract infection in both December 
1999 and 2001.  This letter, however, reveals no current 
diagnosis of or treatment for malaria.   

The record also contains a February 2004 letter from a 
doctor, which states that "[t]his is to certify that [the 
veteran] had several bouts of chilliness accompanied by fever 
which comes every afternoon for several days and was relieved 
after taking malarial drugs which comes on [and] off for 
several months and was disagnose[d] as malaria."  The letter 
further notes that "[t]his certificate is issued to support 
[the veteran] for reinstatement to the USAF[F]E where he was 
previously a member last 1946."  

In October 2003, and May and August 2004, four acquaintances 
(affiants) of the veteran provided affidavits stating that 
veteran had contracted malaria in the past.  The October 2003 
affiant, who stated that he had served with the veteran 
during World War II, asserted that the veteran had suffered 
from malaria during the war in 1942 until they joined the 
guerrilla groups.  In the May 2004 affidavit, the affiant 
stated that she "know[s] for a fact that [the veteran] 
contracted malaria and sometime in June 1954 he was admitted 
and confined at [a] medical clinic. . . ."  She also claimed 
that she "learned later in . . . 1963 that [the veteran] was 
admitted and confined to the [same] medical clinic . . . by 
reason of recurrence of his previous ailment caused by 
malaria."  The affiant declared her intention to "establish 
the fact that on separate occasion[s] [the veteran] got sick 
of MALARIA and was admitted and confined at [the medical 
clinic]," and alleged that "according to information[,] the 
medical records of the medical clinic . . . were burned or 
destroyed."  In addition, the two other affiants, who stated 
that they had served with the veteran in World War II, 
claimed in their joint August 2004 affidavit that during 
World War II operations "some of us contracted the dreaded 
Malaria sickness and . . . [the veteran] had contracted the 
said disease which caused severe chill and colds to a person. 
. . ."  They further contended that "we had n[u]rtured him 
even until the end of the War . . . ."    

It is critical to recognize the nature of the disease is 
question.  Malaria, once identified by clinical and 
laboratory methods, or by clinical methods alone where the 
disease is endemic, is rated on the basis of the clinical 
course of the disease, the frequency and severity of 
recurrences, and the necessity for and the reaction to 
medication, not the presence or absence of parasites.  When 
there have been relapses following the initial course of 
treatment, further relapses are to be expected and for some 
time the veteran must be given the benefit of the doubt as to 
unexplained fever of short duration, controlled by medication 
specific for malaria. 38 C.F.R. § 4.88 (2005).

Malaria evaluated under 38 C.F.R. § 4.88b, Code 6304, Note 1 
(2005), is rated based on dates and frequency of recurrences 
and relapses and severity of significant residuals, if any, 
based on the clinical records of the service department or 
other acceptable evidence relating to the period of service, 
or on medical evidence relating to the period after 
discharge, recording sufficient clinical findings, when 
considered in accordance with all other data of record, to 
support the conclusion that there exists a compensable or 
higher degree of disability from malaria. Compensable ratings 
will not be assigned based on the veteran's unsupported claim 
or statement.  The evidence of others under oath may be 
accepted to establish frequency of relapses or recurrences 
over a period of one year only, from date of last medically 
confirmed relapse or recurrence in service or subsequently.

While the February 2004 medical statement noted above 
arguably does not support a current diagnosis, as it is 
expressed in the past tense, it is a competent medical 
opinion that supports the veteran's contention that he has 
recurrent episodes of malaria.  The Board finds that, given 
the nature of malaria as summarized above, the medical 
evidence of record, when considered with the lay evidence 
summarized above, is sufficient to warrant a medical opinion.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  It is pertinent to note that, if the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion to 
support its ultimate conclusions.  Zang v. Brown, 8 Vet. App. 
246, 251 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).
.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disease on appeal.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
examination for the purpose of determining 
whether he has a current diagnosis of 
malaria, to include recurrent episodes of 
malaria or residuals of same.  Following a 
review of the relevant evidence in the 
claims file, to include a February 2004 
letter from Dr. Dalid, the clinical 
evaluation and any tests that are deemed 
necessary, the physician should provide an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran has a current diagnosis malaria, 
recurrent episodes of malaria or residuals 
of malaria.  If the veteran has such a 
diagnosis, the physician is requested to 
opine whether it is at least as likely as 
not that the veteran's malaria began 
during active service.  

In rendering this opinion, the reviewing 
physician should acknowledge and either 
agree with or distinguish his opinion from 
the February 2004 written medical opinion 
of Dr. Dalid.

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed disease 
and its link to service, whereas "less 
likely" would weigh against the claim.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The AMC/RO should readjudicate the 
issue of entitlement to service connection 
for malaria with consideration of all of 
the evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in November 2004.

5.  If the benefit requested on appeal is 
not granted, the AMC/RO should issue a 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  No 
action is required of the veteran until he 
is otherwise notified by the AMC/RO.  By 
this action, the Board intimates no 
opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

